         Case 1:20-cv-02334-AJN Document 101 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         


 Estate of Henry Saint Dahl,

                        Plaintiff,
                                                                   20-cv-2334 (AJN)
                 –v–
                                                                        ORDER
 Pajares y Asociados Abogados S.L., et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       The Plaintiff completed service in this case in November 2020. The time for the

Defendants to answer has lapsed, and no Defendant has appeared or answered in this action. The

Plaintiff shall file a motion for default judgment by September 3, 2021, or the Court will dismiss

the action for failure to prosecute.

       The Plaintiff shall serve a Copy of this Order on the Defendants and file an affidavit of

service on the public docket.



       SO ORDERED.

Dated: July 29, 2021                       __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
